Citation Nr: 1818303	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than June 29, 2011, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

The Veteran's initial claim for service connection for PTSD was received on June 29, 2011 and there is no evidence of any correspondence prior thereto which may be construed as an informal claim for benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 29, 2011 for service connection for PTSD are not met.  38 U.S.C. §§ 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks an effective date earlier than June 29, 2011, for the award of service connection for PTSD.  He contends that the effective date of service connection award should be from the date he thought he submitted a claim for both Agent Orange and PTSD during a visit at Fort Lyons VA Hospital in 1976 or at least the effective date should be January 2001, which is the date of his retirement from work when his symptoms began to be noticeable.  

The effective date for an award of service connection based on an original claim generally "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation for disability compensation is the "date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1 (p).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies. Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may constitute an informal claim, provided that such informal claim identify the benefit sought. 38 C.F.R. § 3.155 (a). To determine when a claim was received, the Board must review all communications in the claim file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran's argument is twofold.  First, he asserts that he thought he submitted a claim for PTSD along with a claim for Agent Orange during a visit to Fort Lyons VA Hospital in 1976 and, therefore, the effective date should be 1976.  However, there is no evidence in the claim file of a claim, formal or informal, for PTSD in 1976.  The only documentation found earlier than June 29, 2011 potentially regarding a claim is a Form 7131 regarding Agent Orange dated April 1981.  However, as noted, this form notes only Agent Orange and does not mention PTSD.  Nonetheless, even if the Board accepted the Veteran's assertions that he filed a claim with the VA hospital, this does not constitute a claim as it was made at a VA hospital and not to a VA personnel designated to receive such a communication; and, more significantly, was not recorded in writing.  See 38 C.F.R. § 3.1 (p); 3.155(b)(1)(iii).  

Here, as noted, a review of the claim file shows that the Veteran did not file a formal or informal application for service connection prior to the claim received on June 29, 2011, for PTSD, and VA is precluded, as a matter of law, from granting an effective date prior to June 29, 2011, for service connection for PTSD.  As such, the RO has assigned the earliest possible effective date provided by law and an earlier effective date is not warranted.

Alternatively, the Veteran argues that the effective date for service connection should be granted when his symptoms first appeared in January 2001.  In this regard, the Board notes that the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde, 12 Vet. App. at 382.  Rather, as noted above, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, while the Veteran is competent to report when he first observed symptoms of PTSD, the fact remains that the mere presence of symptoms does not establish an intent on the part of the Veteran to seek service connection for a condition and does not constitute a request to file a claim for service connection.  See Brannon, 12 Vet. App. at 35; see also Lalonde, 12 Vet. App. at 382.

Moreover, the Board notes that the Veteran first had a positive PTSD screening during VA treatment in April 2010; however, VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002).  Information contained in treatment records may constitute an informal claim only where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.  This case stems from an original claim for service connection for PTSD filed on June 29, 2011 which was granted by a December 2011 rating decision.  In this regard, the Board observes that the RO has assigned the earliest possible effective date for the grant of benefits, the date of receipt of the claim received by VA. 

In sum, here the first claim for this disability was received on June 29, 2011. No document that could be construed as a claim for service connection for PTSD was received by the RO prior to the Veteran's June 29, 2011 claim. As this claim was filed over 40 years after his discharge from service, the effective date for service connection for PTSD can be no earlier than the date of receipt of the claim. Accordingly, the appropriate effective date for the grant of service connection for the Veteran's PTSD is June 29, 2011, and his claim must be denied.


ORDER

An effective date earlier than June 29, 2011 for the award of service connection for PTSD is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


